Citation Nr: 0947441	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  09-05 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for a liver disorder to 
include liver cirrhosis.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1976.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a Board videoconference hearing in October 2009.  
A transcript of this proceeding has been associated with the 
claim file.

The issues of entitlement to service connection for bilateral 
hearing loss and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence of hepatitis C in service and no 
competent evidence linking the Veteran's current hepatitis C 
with his military service.

2.  There is no competent evidence of a liver disorder other 
than hepatitis C.  


CONCLUSIONS OF LAW

1.  Service connection for hepatitis C is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2009).

2.  Service connection for a liver disorder is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that hepatitis 
C and a liver disorder were incurred during his service with 
the United States Army from June 1974 to June 1976.  The 
Veteran contends that he acquired hepatitis C through 
intravenous (IV) drug use which started in service.  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).   
Disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service- 
connected.  See 38 C.F.R. § 3.310.  Generally, service 
connection requires evidence of a current disability with a 
relationship or connection to an injury or disease or some 
other manifestation of the disability during service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder 
may be service connected if the evidence of record reveals 
that the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  

In addition, certain chronic diseases may be presumed to have 
been incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more 
than one year after discharge may still be service connected 
if all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty, and 
not the result of the veteran's own willful misconduct; or, 
for claims filed after October 31, 1990, not the result of 
abuse of alcohol or drugs. 38 C.F.R. § 3.301(a).  An injury 
or disease incurred during active military, naval, or air 
service shall not be deemed to have been incurred in line of 
duty if such injury or disease was a result of the abuse of 
alcohol or drugs by the person on whose service benefits are 
claimed.  For the purpose of this paragraph, alcohol abuse 
means the use of alcoholic beverages over time, or such 
excessive use at any one time, sufficient to cause disability 
to or death of the user; drug abuse means the use of illegal 
drugs (including prescription drugs that are illegally or 
illicitly obtained), the intentional use of prescription or 
non-prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).  See 
also 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.1(m).  VA's 
General Counsel has confirmed that direct service connection 
for a disability that is a result of a claimant's own abuse 
of alcohol or drugs is precluded for purposes of all VA 
benefits for claims filed after October 31, 1990. See 
VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 
(June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. 
Reg. 31,263 (February 10, 1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

        1.  Hepatitis C

Service treatment records are completely silent for any 
complaints of or treatment for hepatitis.  

VA outpatient treatment records of January 2002 note that the 
appellant was admitted for detox from alcohol and cocaine.  
He reported a history of drinking up to a case of beer and 
snorting cocaine almost daily.  He was diagnosed with alcohol 
and cocaine dependence.  

Private treatment records of March 2005 show that the 
appellant was diagnosed with liver dysfunction.  Laboratory 
test results dated that same month show that liver tests were 
abnormal.  A handwritten note by the appellant's physician 
noted that the appellant needed to stop drinking; hepatitis 
was noted; and, it was noted that the high liver tests may be 
secondary to alcohol.  An abdominal ultrasound dated that 
same month showed hepatic texture at the upper limits of 
normal.  No focal masses were seen in the liver.  

In April 2005 the appellant was again diagnosed with liver 
dysfunction.  In May 2005 he was diagnosed with alcoholic 
hepatitis.

VA outpatient treatment records of December 2005 note that 
the appellant reported a history of hepatitis C.  He also 
reported drinking a 12 pack to a case of beer per day for 20 
years.  

VA outpatient treatment records of February 2006 note the 
appellant reported alcohol use of three six packs of 12 ounce 
beers plus five shots of liquor per day for decades.  He 
reported a history of injecting drugs a decade ago; snorting 
amphetamines daily for 10 years between the 1970's and 
1980's; and, using cannabis every other day for decades.  

VA outpatient treatment records of February 2008 note a 
diagnosis of hepatitis C.  It was noted the appellant had 
started drinking again and was advised to quit.  It was also 
noted that his liver function tests were worse.  

During the October 2009 hearing the Veteran testified he was 
first diagnosed with hepatitis C in 2004.  He testified that 
after going to a detoxification center he was told he had 
hepatitis C and liver cirrhosis.  He also testified that the 
stress of active duty caused him to use the drugs including 
IV drugs, and alcohol which in turn caused his hepatitis C 
and liver cirrhosis.  

After a careful review of the evidence of record, the Board 
finds that the evidence is against a grant for service 
connection for hepatitis C.  As noted above, service 
treatment records do not show any complaints, diagnosis, or 
treatment of hepatitis C, and the evidence of record 
indicates that the Veteran was not diagnosed with hepatitis C 
until at least a twenty eight years after his separation from 
service.  Furthermore, there is no competent evidence of a 
nexus between the Veteran's hepatitis C and service.  
Instead, the evidence shows that the Veteran's hepatitis was 
most likely caused by his alcohol use.  Indeed, as noted 
above, private treatment records of March 2005 note that the 
Veteran's elevated liver function tests could be secondary to 
alcohol.  Moreover, records of May 2005 note a diagnosis of 
alcoholic hepatitis.  Furthermore, the Board notes that the 
Veteran has noted IV drug use as a risk factor in service and 
post-service.  Additionally, even if his IV drug use started 
in service, as noted above, service connection may not be 
awarded for disability caused by the result of drug or 
alcohol use.  See 38 C.F.R. § 3.301(d); see also 38 U.S.C.A. 
§ 105; 38 C.F.R. § 3.1(m).  

Further, the Board has considered the Veteran's statements as 
to why he believes his hepatitis C is related to service, 
however, his opinion is not competent evidence.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a veteran is 
competent to provide a diagnosis of a simple condition such 
as a broken leg, but not competent to provide evidence as to 
more complex medical questions).  The Board finds that the 
etiology of hepatitis, first manifested many years after 
exposure to an alleged cause or to observed general physical 
symptoms, is far to complex a medical question to lend itself 
to the opinion of a layperson.

Finally, while the Board takes judicial notice that there 
were no effective tests for the presence of hepatitis C until 
the 1990's and that there may be a long latency period 
between exposure and clinical symptoms of that disease, we 
are also cognizant that there was a lapse of many years 
between the appellant's separation from service in 1976 and 
the first documentation of hepatitis in 2004.  Such a lapse 
of time is a factor for consideration in deciding a service 
connection claim.  Mason v. Goober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  Considering the Veteran's documented 
exposure to possible infectious agents in the long 
intervening period following service, including drug use and 
alcohol, the lapse of time does not favor the appellant's 
claim.

        2.  Liver Disorder

In this case, the Board finds that service connection for a 
liver disorder, other than hepatitis C, is not in order.  
There is no evidence of a diagnosis of a liver disorder in 
the claims folder.  While liver dysfunction and elevated 
liver function tests have been noted, no other disease 
process has been attributed to the same aside from hepatitis.  
Also, there is no evidence of a diagnosis of a liver 
disorder, other than hepatitis, in any of the appellant's VA 
outpatient treatment reports dated from January 2002 through 
February 2008, and in private treatment records dated from 
March 2005 to May 2005.  In particular, an abdominal 
ultrasound of March 2005 noted only hepatic echotexture in 
the upper limits of normal with no focal masses in the liver.  
A current disability is required in order to establish 
service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The Board acknowledges that the appellant 
testified that he had been diagnosed with liver cirrhosis, 
however the objective medical evidence of record does not 
support such finding.  Moreover, liver cirrhosis is a complex 
diagnosis which the appellant is not competent to make.  See 
Jandreau, supra.  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Substantially compliant notice was sent in A May 2006 letter 
and the claims were readjudicated in a December 2008 
statement of the case.  Mayfield, 444 F.3d at 1333.  
Moreover, the record shows that the appellant was represented 
by a appellant's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
claims, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected.

While a VA medical opinion was not obtained in connection 
with the claimed hepatitis C and liver disorder issues, VA 
need not obtain a medical opinion as the evidentiary record 
does not show that the appellant's current disability may be 
associated with an established event, injury, or disease in 
service; or otherwise associated with military service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran 
has been advised of the need to submit competent medical 
evidence suggestive of a link between service and the current 
disability.  The Veteran has not submitted any such evidence 
and there is none in the record.  The record, after 
notification and assistance does not contain competent 
evidence to suggest that the condition is related to service.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file.  The Board notes that the RO, on two occasions, 
requested records from the appellant's private physician, Dr. 
R.T., however, they were not successful in obtaining the 
same.  In an April 2007 letter to the appellant, the RO 
informed him that they were unable to obtain these records 
and that they would not make any additional attempts to 
obtain the records but that he could submit the records 
himself.  The appellant did not respond to this letter and 
has not submitted any records from Dr. R.T.  Thus, the Board 
finds that the RO has fulfilled its duty to assist and that 
all available records have been obtained.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Service connection for hepatitis C is denied.

Service connection for a liver disorder to include liver 
cirrhosis, is denied.


REMAND

The Veteran is seeking service connection for bilateral 
hearing loss and tinnitus.  In particular, the Veteran claims 
that while training in service a tank fired right next to him 
which caused him to experience ringing in his ears and which 
caused his hearing loss.  The Veteran's DD-214 shows that he 
was a radio operator assigned to the 1st Battalion 32 Armor 
Division and that he has been awarded the Riffle Marksman 
Qualification Badge.

After reviewing the claims file, the Board concludes that 
additional development is necessary in order to comply with 
the VA's duty to notify and assist.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006) the Court 
held that VA must provide a medical examination when there 
is: (1) competent evidence of a current disability or 
persistent recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim. 

The Veteran has stated that he has experienced hearing loss 
and tinnitus since military service.  

An audiological examination which revealed pure tone 
thresholds, in decibels, performed during the Veteran's June 
1974 enlistment examination shows the following:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
10
X
5
LEFT
15
10
10
X
5

An audiological examination which revealed pure tone 
thresholds, in decibels, performed during the Veteran's March 
1976 separation examination shows the following:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
X
15
LEFT
15
5
10
X
10

The results reported in March 1976, while still within normal 
limits, show a decrease in hearing from entrance examination 
of June 1974 at the 500, 2000, and 4000 Hz levels for the 
right ear from the time of entrance into service.  Moreover, 
the Veteran's service records show that the he was a radio 
operator for the 1st Battalion.  Thus, for purposes of this 
remand, the Board finds that noise exposure in service was 
possible.  Finally, the Board notes that the appellant is 
competent to report the onset of his claimed bilateral 
hearing loss and tinnitus.  Consequently, the Veteran must be 
afforded an examination to determine whether he has current 
bilateral hearing loss and tinnitus, and to obtain an opinion 
as to the etiology of the same.  



Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be scheduled for a 
VA audiological examination to 
determine if he has hearing loss and 
tinnitus.  The claims file must be made 
available to the examiner and the 
examiner should indicate in his/her 
report whether or not the claims file 
was reviewed.  Any indicated tests 
should be accomplished.  The puretone 
threshold scores at 500, 1000, 2000, 
3000, and 4000 Hertz and Maryland 
controlled speech discrimination 
testing results should be indicated.  
If a hearing loss disability, as 
defined by VA criteria at 38 C.F.R. § 
3.385, an/or tinnitus are present the 
examiner should opine as to whether it 
is more likely than not, less likely 
than not, or at least as likely as not 
attributable to the appellant's 
military service.  A rationale for any 
opinion expressed should be provided.

The examiner's attention is directed to 
the June 1974 and March 1976 
audiological examination reports 
showing a decrease in hearing between 
these dates as well as the Veteran's 
service personnel records showing his 
military occupational specialty as a 
radio operator.  

2.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, 
issue a supplemental statement of the 
case and afford the Veteran and his 
representative an opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2002).




______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


